Citation Nr: 1544156	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability, claimed as lumbar degenerative arthritis and degenerative osteoarthritis with L4-S 1 disc disease.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty with recognized guerrilla service from March 9, 1945 to November 25, 1945; and in the Regular Philippine Army from November 26, 1945 to January 22, 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This matter was previously before the Board in July 2014, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's low back disability is not the result of an in-service injury or disease and did not manifest within one year of his separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent a letter to the Veteran in August 2012 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159.  All available medical records have been obtained and considered regarding this claim.  In July 2014, the Board remanded this matter so that outstanding private medical records identified by the Veteran could be obtained pursuant to VA's duty to assist.  The Agency of Original Jurisdiction (AOJ) obtained and considered these records as directed; therefore, there has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

In this case, there is no evidence of an in-service injury or a chronic disease manifesting during the applicable presumptive period.  There is also no evidence that the current disability may be related to service.  The Veteran has not reported an in-service injury and on his application for compensation indicated his current low back disability was first manifested in 1980.  While the third factor above establishes a low threshold and requires only evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and the claimant's service, here, there is simply no evidence that indicates there may be a nexus between the current low back disability and service.  Therefore, a VA examination is unnecessary.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans with ninety days of active wartime service before December 31, 1946, certain chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, will be service connected on a presumptive basis if the disease manifested in service and at any time thereafter, or to a compensable degree within a year of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The second and third elements of service connection can also be established for chronic diseases by showing a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran has been diagnosed as having degenerative arthritis and degenerative osteoarthritis with L4-S 1 disc disease.  This disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions related to chronic diseases are applicable to the Veteran's claim, as he had ninety days of active service during a period of war.  38 U.S.C.A. § 1112; 38 C.F.R. 3.309.

However, there is no evidence of a low back injury in service or that a low back disability manifested to a compensable degree within one year of separation from service.  The Veteran's service treatment records do not include any references to a back injury or low back pain.  Moreover, the Veteran has not asserted that he injured his back in service.  His application for compensation indicates the low back disability first manifested in 1980, more than thirty years after his separation from service.  His private treatment records reveal he first sought treatment for low back pain in November 2006 and provide no indication that his current low back disability may be related to service.

As there is no evidence of an in-service back injury or that a low back disability manifested to compensable degree within one year of separation from service, the weight of the evidence is against the claim.  Therefore, the reasonable doubt doctrine does not apply, and the claim must be denied.  See 38 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability, claimed as lumbar degenerative arthritis and degenerative osteoarthritis with L4-S 1 disc disease, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


